[Cite as Wisehart v. Wisehart, 2021-Ohio-3649.]

                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY



 ARTHUR DODSON WISEHART, CO-                      :
 TRUSTEE OF DOROTHY R. WISEHART
 TRUST,                                           :         CASE NO. CA2021-01-001

        Appellee,                                 :              OPINION
                                                                 10/12/2021
                                                  :
     - vs -
                                                  :

 ARTHUR MCKEE WISEHART, CO-                       :
 TRUSTEE OF DOROTHY R. WISEHART
 TRUST, et al.,

        Appellant.




          CIVIL APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                             Case No. 15 CV 30565


Murr Compton Claypoole & Macbeth, and Jane E. Beach, and Schneider Smeltz Spieth
Bell, LLP, and Scott J. Robinson, for appellee.

Arthur McKee Wisehart, pro se.



        BYRNE, J.

        {¶1} Arthur McKee Wisehart appeals the decision of the Preble County Court of

Common Pleas, which granted summary judgment in favor of plaintiff-appellee, Arthur

Dodson Wisehart. For the reasons described below, we affirm that decision.

                                 I. Procedural and Factual History

        {¶2} In 1987, Dorothy Wisehart established the Dorothy R. Wisehart Trust ("the
                                                                                 Preble CA2021-01-001

Trust"). Dorothy named herself and her son, Arthur McKee Wisehart ("McKee") as co-

trustees.1 Dorothy conveyed to the Trust an undivided half-interest in two farm properties

located in Preble County: a farm located at 5291 New Paris Gettysburg Road and a farm

located at 5640 Oxford Gettysburg Road (collectively, "the Farms").

        {¶3} Dorothy retained her half-interest in the Farms. She passed away in 1993.

Upon her death, her remaining half-interest in the Farms transferred to McKee. The

remaining half-interest remained with the Trust.

        {¶4} Upon Dorothy's death, the Trust became irrevocable. From 1993 to 2010,

McKee served as sole trustee of the Trust.

        {¶5} In 2010, the Trust had five income beneficiaries, consisting of Elizabeth

Wisehart – McKee's wife from approximately 1953 to the date of her death in 2013 – and

Elizabeth and McKee's four children. Dodson is one of those children. McKee was never

an income beneficiary of the Trust.

        {¶6} The Trust provided for removal and replacement of the trustee upon the written

request of 75 percent of the income beneficiaries. Pursuant to this provision, in January

2010, four of the five income beneficiaries (80 percent) executed a document removing

McKee as sole trustee of the Trust, and then appointing McKee and Dodson as co-trustees.

        {¶7} In 2015, in his capacity as co-trustee of the Trust, Dodson filed suit against

McKee, individually and in McKee's capacity as co-trustee. The lawsuit sought to quiet title

to the Preble County real estate partially held by the Trust. Dodson alleged that he filed the

action because McKee was in the midst of attempting to sell the Preble County real estate

and lacked the authority to do so. Dodson also requested the court declare that McKee

was not the sole trustee of the Trust and that McKee and Dodson were co-trustees. Dodson



1. The plaintiff and defendant have the same first and last names so for ease of reading we will refer to the
parties using their middle names.

                                                    -2-
                                                                  Preble CA2021-01-001

additionally asserted a claim for breach of fiduciary duty against McKee and requested an

accounting of any Trust income received by McKee.

      {¶8} As the lawsuit progressed, the trial court issued orders enjoining McKee from

selling the Farms, ordering him to maintain the status quo, and further ordering him to

deposit any income produced by the Farms with the court until the matter could be decided.

McKee violated all of these orders and the court ultimately found him in contempt. McKee

appealed the contempt order. We affirmed the trial court. Wisehart v. Wisehart, 12th Dist.

Preble No. CA2018-12-019, 2019-Ohio-3833.

      {¶9} In 2019, the parties filed cross-motions for summary judgment. Subsequently,

the trial court issued its summary judgment decision, which denied McKee's motion and

granted Dodson's motion. The court found that (1) the Trust held an undivided one-half

interest in the Farms, (2) the appointment of Dodson and McKee as co-trustees was valid,

(3) all of McKee's prior attempts to convey the Farms out of the Trust were void, and (4)

that McKee breached his fiduciary duty to the Trust, must provide an accounting for his

actions, and must repay the Trust income that he wrongfully withheld.             Dodson

subsequently moved for attorney fees and the court held a hearing. In December 2020, the

court granted Dodson $134,374.22 in attorney fees.

      {¶10} McKee appeals, raising two assignments of error, which we address together.

                                 II. Law and Analysis

      {¶11} Assignment of Error No. 1:

      {¶12} THE TRIAL COURT HAD NO DISCRETION BUT TO DISMISS FOR LACK

OF JUSTICIABLE JURISDICTION AND ERRED BY FAILING TO DISMISS.

      {¶13} Assignment of Error No. 2:

      {¶14} THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO

THE PLAINTIFF-APPELLEE, AND DENYING OR NOT RULING UPON DEFENDANT'S

                                          -3-
                                                                      Preble CA2021-01-001

MOTIONS FOR SUMMARY JUDGMENT.

       {¶15} Though McKee was apparently a licensed attorney at one time, the legal

arguments he presents in his brief are rambling, incoherent, and rife with irrelevant legal

concepts and legal authority. McKee, as a pro se litigant, is held to the same standard as

a party represented by counsel. Chambers v. Setzer, 12th Dist. Clermont No. CA2015-10-

078, 2016-Ohio-3219, ¶ 10.

       {¶16} What we can discern is that McKee is arguing that all of the trial court's orders

in this case were invalid because the case was not "justiciable," that the trial court lacked

subject-matter jurisdiction over the lawsuit, and that Dodson, who he refers to as the "non-

cognizable fabricated plaintiff-appellee," lacked standing to bring the lawsuit against him

because Dodson was never a co-trustee of the Trust.

                            A. Summary Judgment Standard

       {¶17} Appellate review of a trial court's decision granting summary judgment is de

novo. M&T Bank v. Johns, 12th Dist. Clermont No. CA2013-04-032, 2014-Ohio-1886, ¶ 7.

Pursuant to Civ.R. 56, summary judgment is appropriate when (1) there is no genuine issue

of any material fact, (2) the moving party is entitled to judgment as a matter of law, and (3)

the evidence submitted can only lead reasonable minds to one conclusion and that

conclusion is adverse to the nonmoving party, who is entitled to have the evidence

construed most strongly in his favor. Bank of New York Mellon v. Putman, 12th Dist. Butler

No. CA2012-12-267, 2014-Ohio-1796, ¶ 18. "The party moving for summary judgment

bears the initial burden of demonstrating that no genuine issue of material fact exists." Fifth

Third Bank v. Bolera, 12th Dist. Butler No. CA2017-03-039, 2017-Ohio-9091, ¶ 25. Once

this initial burden is met, the nonmoving party "must then rebut the moving party's evidence

with specific facts showing the existence of a genuine triable issue; it may not rest on the

mere allegations or denials in its pleadings." Deutsche Bank Natl. Trust Co. v. Sexton, 12th

                                             -4-
                                                                      Preble CA2021-01-001

Dist. Butler No. CA2009-11-288, 2010-Ohio-4802, ¶ 7, citing Civ.R. 56(E).

                                     B. Legal Analysis

       {¶18} "For a cause to be justiciable, there must exist a real controversy presenting

issues which are ripe for judicial resolution and which will have a direct and immediate

impact on the parties." Ohio Pyro, Inc. v. Ohio Dept. of Commerce, Div. of State Fire

Marshal, 12th Dist. Fayette Nos. CA2005-03-009 and CA2005-03-011, 2006-Ohio-1002, ¶

32 (reversed on other grounds), citing Tradesmen Internatl., Inc. v. Massillon, 5th Dist. Stark

No.2002CA00251, 2003-Ohio-2490, ¶ 32. In order for a justiciable question to exist, the

"danger or dilemma" of the plaintiff must be present, not contingent on the happening of

hypothetical future events and the threat to his or her position must be actual and genuine

and not merely possible or remote. Mid-American Fire & Cas. Co. v. Heasley, 113 Ohio

St.3d 133, 2007-Ohio-1248, ¶ 9.

       {¶19} This case presents a justiciable controversy ripe for judicial resolution.

Dodson, in his capacity as co-trustee of the Trust, alleged that McKee was taking unilateral

action to convey assets partially owned by the Trust and lacked the legal authority to do so.

Dodson claimed that McKee was breaching his fiduciary duties to the Trust beneficiaries by

withholding Trust income. Dodson alleged that McKee believed himself to be sole trustee

of the Trust and disputed Dodson's authority as a co-trustee.         All these issues were

contested and there was a real danger or dilemma that the Trust beneficiaries would be

injured by McKee's actions if Dodson did not involve the court system in resolving this

dispute. McKee's argument that this case was not justiciable is meritless.

       {¶20} Next, Dodson argues that the Preble County court lacked subject-matter

jurisdiction to decide this case. "'Subject-matter jurisdiction of a court connotes the power

to hear and decide a case upon its merits' and 'defines the competency of a court to render

a valid judgment in a particular action.'" Cheap Escape Co., Inc. v. Haddox, L.C.C., 120

                                             -5-
                                                                       Preble CA2021-01-001

Ohio St.3d 493, 2008-Ohio-6323, ¶ 6, quoting Morrison v. Steiner, 32 Ohio St.2d 86, 87

(1972). Whether a court possesses subject-matter jurisdiction over a case is a matter of

law that this court reviews de novo. Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, ¶

34; Powers-Urteaga v. Urteaga, 12th Dist. Warren No. CA2014-08-109, 2015-Ohio-2465, ¶

15.

         {¶21} The Preble County Court of Common Pleas possessed subject-matter

jurisdiction over this case. The case involved a controversy over the ownership of real

estate located in Preble County, a Trust that owned an interest in that real estate, and

allegedly misappropriated Trust income derived from that real estate. The court also had

subject-matter jurisdiction to resolve ancillary issues such as whether Dodson was properly

appointed co-trustee of the Trust.        McKee's subject-matter jurisdiction argument is

meritless.

         {¶22} With regard to Dodson's alleged lack of standing, McKee argues, without

citation to the terms of the Trust or any other legal authority, that only Dorothy could appoint

a co-trustee. McKee contends that when Dorothy died the Trust became irrevocable and

no one else could become a co-trustee in the absence of a court order. However, McKee

fails to address the Trust provision that permitted 75 percent of the Trust beneficiaries to

remove and replace the trustee. Instead, McKee relies on mere conclusory statements,

unsupported by evidence in the record or persuasive legal authority, in arguing that Dodson

is not co-trustee and lacks standing. McKee's standing argument lacks any conceivable

merit.

         {¶23} To the extent McKee makes any argument we have not specifically

referenced in this opinion, we find upon our review of the briefs and the record that such

arguments are without merit.

                                       III. Conclusion

                                             -6-
                                                                Preble CA2021-01-001

      {¶24} Upon review of McKee's appellate briefs and the record, we find no error in

the trial court's decision granting summary judgment and attorney fees. We overrule

McKee's first and second assignments of error.

      {¶25} Judgment affirmed.


      M. POWELL, P.J., and S. POWELL, J., concur.




                                          -7-